Exhibit 10

 

WAIVER AND SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the
“Amendment”), dated July 24, 2004, is by and between EQUINOX BUSINESS CREDIT
CORP., a New Jersey corporation (“Borrower”), and WELLS FARGO FOOTHILL, INC., a
California corporation formerly known as Foothill Capital Corporation
(“Lender”).

 

RECITALS:

 

A.                                   Borrower and Lender have entered into the
certain Loan and Security Agreement dated as of December 19, 2001 (as amended,
and as the same may hereafter be amended or otherwise modified, the “Loan
Agreement”).

 

B.                                     Borrower has requested that Lender waive
certain Events of Default under the Loan Agreement and Borrower and Lender have
agreed to amend certain provisions of the Loan Agreement, in each case as
provided hereinbelow.  In consideration of Borrower’s agreements under this
Amendment, including without limitation Sections 6.5, 6.6 and 6.10, Lender is
willing to agree to such requested waiver and amendment, on the terms
specifically provided herein.

 

NOW, THEREFORE, BE IT RESOLVED, THAT, in consideration of the premises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows effective
as of the date hereof unless otherwise indicated:

 

Section 1

 

Definitions

 

Section 1.1                                      Definitions.  Terms defined by
the Loan Agreement, where used in this Amendment, to the extent not otherwise
defined herein, shall have the same meanings as are prescribed by Loan
Agreement, as amended hereby.

 

Section 2

 

Waiver of Certain Events of Default

 

Section 2.1                                      Waiver of Certain Events of
Default.  Effective as of the date of this Amendment and subject to the terms of
this Amendment, Lender hereby waives any Events of Default existing under
Section 7.20(a)(i) (“Minimum Interest Coverage Ratio”) of the Loan Agreement
arising from non-compliance by Borrower with such requirements as of April 30,
2004 and May 31, 2004, and under Section 7.20(a)(iv) (“Budgeted EBT and Gross
Revenues”) of the Loan Agreement and Section 7.20(a)(ii) (“Tangible Net Worth”)
of the Loan Agreement, in each case arising from non-compliance by Borrower with
such requirements as of March 31, 2004, April 30, 2004, May 31, 2004 and
June 30, 2004, respectively.

 

--------------------------------------------------------------------------------


 

Section 3

 

Amendments

 

Section 3.1                                      Amendment to Section 1.1. 
Effective as of the date of this Amendment and subject to the terms of this
Amendment, Section 1.1 of the Loan Agreement is amended to add the following
definitions, each of which is deemed inserted in its appropriate alphabetical
location:

 

“Cash Flow Projection” means, as of any date, a projection of Borrower’s EBITDA
and Debt Service, presented on a weekly basis for the period of thirteen (13)
weeks following such date.

 

“Debt Service” means interest and principal on Indebtedness for money borrowed.

 

“EBITDA” means, with respect to a Person for any period, consolidated net
earnings (or loss), minus extraordinary gains plus interest expense, income
taxes, and depreciation and amortization for such period, as determined in
accordance with GAAP, in each case determined for such Person.

 

Section 3.2                                      Amendment to Section 6.2. 
Effective as of the date of this Amendment and subject to the terms of this
Amendment, Section 6.2 of the Loan Agreement hereby is amended to add the
following clause (dd) to the weekly reporting requirements, immediately
following existing clause (d), which shall read as follows:

 

(dd)                          a Cash Flow Projection, which shall be delivered
not later than the 15th day of each calendar month.

 

Section 3.3                                      Amendment to Section 7.20(a). 
Effective as of the date of this Amendment and subject to the terms of this
Amendment, Section 7.20(a) of the Loan Agreement hereby is amended and restated
to read in its entirety as follows:

 

(a)                                  Fail to maintain:

 

(i)                                     Minimum Interest Coverage Ratio. 
Commencing on June 30, 2004, an Interest Coverage Ratio as of the end of each
month, quarter or year, as the case may be, of not less than 1.10 to 1.00;

 

(ii)                                  Tangible Net Worth.  Tangible Net Worth
plus the amount of Subordinated Debt, as of the end of each month or quarter, as
the case may be, in an amount equal to or greater than $2,700,000;

 

(iii)                               Minimum Availability.  Availability, on any
day, in an amount equal to or greater than $500,000.

 

--------------------------------------------------------------------------------


 

Section 4

 

Conditions

 

Section 4.1                                      Conditions Precedent.  The
effectiveness of Article 2 and Article 3 of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

 

(a)                                  Lender shall have received all of the
following, each dated the date of this Amendment (unless otherwise indicated),
in form and substance satisfactory to Lender:

 

(i)                                     Amendment Documents.  This Amendment and
any other instrument, document, or certificate reasonably required by Lender to
be executed or delivered by Borrower in connection with this Amendment, in each
case duly executed (the “Amendment Documents”);

 

(ii)                                  Additional Information.  Lender shall have
received such additional documents, instruments, and information as Lender may
reasonably request to effect the transactions contemplated hereby;

 

(iii)                               Amendment to Subordination Agreement.   An
amendment to the Subordination Agreement, in form and substance satisfactory to
Lender, duly executed by each of Borrower and Guarantor, and

 

(iv)                              Expenses.  Borrower shall have paid to Lender
all fees, costs, and expenses owed to and/or incurred by Lender in connection
with the Loan Agreement or this Amendment.

 

(b)                                 The representations and warranties contained
herein, in the Loan Agreement, and in all other Loan Documents, as amended
hereby, shall be true and correct in all material respects as of the date hereof
as if made on the date hereof except for such representations and warranties
limited by their terms to a specific date.

 

(c)                                  All corporate proceedings taken in
connection with the transactions contemplated by this Amendment and all other
agreements, documents, and instruments executed and/or delivered pursuant
hereto, and all legal matters incident thereto, shall be satisfactory to Lender;
and

 

(d)                                 No Default or Event of Default shall be in
existence after giving effect to this Amendment.

 

Section 5

 

Ratifications, Representations and Warranties

 

Section 5.1                                      Ratifications.  The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Loan Agreement and, except as
expressly modified and superseded by this Amendment, the terms and provisions of
the

 

--------------------------------------------------------------------------------


 

Loan Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrower and Lender agree that the Loan
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

 

Section 5.2                                      Representations and
Warranties.  Borrower hereby represents and warrants to Lender that, as of the
date of and after giving effect to this Amendment, (a) no Default or Event of
Default has occurred and is continuing, (b) the representations and warranties
set forth in the Loan Documents are true and correct in all material respects on
and as of the date hereof with the same effect as though made on and as of such
date except with respect to any representations and warranties limited by their
terms to a specific date, and (c) the execution, delivery and performance of
this Amendment has been duly authorized by all necessary action on the part of
Borrower.

 

Section 6

 

Additional Agreements

 

Section 6.1                                      Survival of Representations and
Warranties.  All representations and warranties made in this Amendment or any
other Loan Document, including any Loan Document furnished in connection with
this Amendment, shall survive the execution and delivery of this Amendment and
the other Loan Documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.

 

Section 6.2                                      Reference to Loan Agreement. 
Each of the Loan Documents, including the Loan Agreement, the Amendment
Documents, and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Loan Agreement, whether direct or
indirect, shall mean a reference to the Loan Agreement as amended hereby.

 

Section 6.3                                      Severability.  Any provision of
this Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

Section 6.4                                      Applicable Law.  This Amendment
and all other Loan Documents executed pursuant hereto shall be governed by and
construed in accordance with the laws of the State of California and the
applicable laws of the United States of America.

 

Section 6.5                                      Waivers Limited.  The effect of
the waiver contained in Section 2.1 of this Amendment is expressly limited as
provided therein, and in order to induce Lender to agree to such waivers,
Borrower agrees that such waiver shall not constitute or be deemed a waiver of
any other Event of Default, now existing or hereafter arising, or a waiver of
any rights or remedies arising as a result of any such other Event of Default. 
No consent or waiver, express or implied, by Lender to or for any breach of or
deviation from any covenant, condition, or duty by Borrower shall be deemed a
consent or waiver to or of any other breach of the same or any other

 

--------------------------------------------------------------------------------


 

covenant, condition, or duty.  Borrower hereby (a) agrees that this Amendment
shall not limit or diminish the obligations of Borrower under the Loan
Documents, executed or joined in by Borrower and delivered to Lender, (b)
reaffirms Borrower’s obligations under each of the Loan Documents, and (c)
agrees that each of the Loan Documents remains in full force and effect and is
hereby ratified and confirmed.

 

Section 6.6                                      Affirmation; Waiver of
Applicable Prepayment Premium in the Event of Voluntary Prepayment.  Borrower
acknowledges and agrees to the following:

 

THE MATURITY DATE IS DECEMBER 19, 2004, ON WHICH DATE ALL OBLIGATIONS WILL BE
DUE AND PAYABLE IN FULL AS REQUIRED BY THE LOAN AGREEMENT.  LENDER HAS NO
OBLIGATION TO MAKE ANY ADVANCE, CAUSE ANY L/C TO BE ISSUED OR OTHERWISE EXTEND
CREDIT UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT AT ANY TIME ON OR
AFTER THE MATURITY DATE.  ANY REQUESTS FOR EXTENSION OF THE MATURITY DATE, OR
FOR ANY ADVANCE, L/C OR OTHER EXTENSION OF CREDIT, BEYOND DECEMBER 19, 2004, MAY
BE (AND IT IS LENDER’S INTENTION THAT ANY SUCH REQUEST WILL BE) DENIED WITHOUT
ADDITIONAL PRIOR NOTICE.

 

In order to facilitate any voluntary payment in full of the Obligations, cash
collateralization or return of any L/C and termination of the Loan Agreement on
any date prior to the Maturity Date, Lender agrees to waive the Applicable
Prepayment Premium and the 90 days prior written notice, in each case as
required by the first two sentences of Section 3.6 of the Loan Agreement,
provided, that no Default or Event of Default exists as of any such date and,
provided further, that nothing herein waives the requirements of the last
sentence of Section 3.6 of the Loan Agreement, which requirements are expressly
reserved as continuing in full force and effect.

 

Section 6.7                                      Successors and Assigns.  This
Amendment is binding upon and shall inure to the benefit of Lender and Borrower
and their respective successors and assigns, except Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Lender.

 

Section 6.8                                      Counterparts.  This Amendment
may be executed in one or more counterparts and on telecopy counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

 

Section 6.9                                      Headings.  The headings,
captions, and arrangements used in this Amendment are for convenience only and
shall not affect the interpretation of this Amendment.

 

Section 6.10                                Consideration.  IN CONSIDERATION OF
LENDER’S AGREEMENTS UNDER THIS AMENDMENT, BORROWER REPRESENTS AND WARRANTS THAT
THERE ARE NO KNOWN CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS, AND HEREBY WAIVES ANY AND ALL CLAIMS, OFFSETS,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS AGREEMENT AND RELEASES AND DISCHARGES LENDER, AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES “) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS,

 

--------------------------------------------------------------------------------


 

LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH BORROWER HAS
OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE OF THIS
AGREEMENT AND FROM OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS OR ANY MATTER
CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS.  WITHOUT IN ANY WAY LIMITING OR
IMPAIRING THE FOREGOING WAIVER BY BORROWER, BORROWER EXPRESSLY WAIVES ANY AND
ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, IF ANY, AND ANY AND ALL ALLEGED
DAMAGES, IF ANY, IN ANY WAY RESULTING FROM OR RELATING TO LENDER’S WRITTEN
NOTIFICATION TO BORROWER DATED MARCH 1, 2004, AND EXPRESSLY ACKNOWLEDGES THAT
NOTHING HEREIN SHALL IMPAIR OR OTHERWISE LIMIT THE MATTERS CONTAINED THEREIN.

 

Section 6.11                                Entire Agreement.  THIS AMENDMENT
AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN
CONNECTION WITH THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

BORROWER:

 

 

 

EQUINOX BUSINESS CREDIT CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO FOOTHILL, INC.,
formerly known as Foothill Capital
Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

REAFFIRMATION OF GUARANTY AND STOCK PLEDGE AGREEMENT

 

The undersigned hereby (a) acknowledges the execution of, and consents to the
terms and conditions of, the foregoing Waiver and Sixth Amendment to Loan and
Security Agreement dated as of July 24, 2004, between Equinox Business Credit
Corp. and Wells Fargo Foothill, Inc., formerly known as Foothill Capital
Corporation (“Lender”) and reaffirms its obligations under (i) that certain
Continuing Guaranty (the “Guaranty”) dated as of December 19, 2001, and (ii)
that certain Stock Pledge Agreement (the “Pledge Agreement “) dated as of
December 19, 2001, each made by the undersigned in favor of Lender, and (b)
acknowledges and agrees that the Guaranty and the Pledge Agreement remain in
full force and effect, free of any defense, offset or counterclaim, and the
Guaranty and the Pledge Agreement are hereby ratified and confirmed.

 

 

 

GUARANTOR:

 

 

 

EQUIFIN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

REAFFIRMATION OF VALIDITY GUARANTIES

 

Each of the undersigned hereby (a) acknowledges the execution of, and consents
to the terms and conditions of, the forgoing Waiver and Sixth Amendment to Loan
and Security Agreement dated as of July 24, 2004, between Equinox Business
Credit Corp. and Wells Fargo Foothill, Inc., formerly known as Foothill Capital
Corporation (“Lender”) and reaffirms its obligations under that certain Validity
Agreement (the “Validity Guaranty”) dated as of December 19, 2001, made by it in
favor of Lender, and (b) acknowledges and agrees that the Validity Guaranty
remains in full force and effect, free of any defense, offset or counterclaim,
and the Validity Guaranty is hereby ratified and confirmed.

 

 

VALIDITY GUARANTORS:

 

 

 

 

 

 

 

WALTER M. CRAIG, JR.

 

 

 

 

 

 

 

ALLEN H. VOGEL

 

--------------------------------------------------------------------------------